Citation Nr: 1731001	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-16 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to January 14, 2016 and in excess of 50 percent thereafter for an acquired psychiatric disability.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spine strain.

3.  Entitlement to an initial compensable rating for allergic rhinitis.

4.  Entitlement to service connection for sinus condition.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for residuals of right wrist injury.

7.  Entitlement to service connection for residuals of left wrist injury.

8.  Entitlement to service connection for residuals of hysterectomy. 
9.  Entitlement to a total disability rating based on individual unemployability (TDIU).

10.  Entitlement to an effective date prior to November 18, 2008 for the grant of service connection for an acquired psychiatric disability, lumbar spine strain, and allergic rhinitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1979 to December 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In the June 2011 substantive appeal, VA Form 9, the Veteran requested a Travel Board hearing at the local RO.  In January 2014, the Veteran was notified by letter that she was scheduled for a Travel Board hearing in March 2014.  In March 2014, the Veteran requested to postpone and reschedule the hearing due to a family death.  In March 2017, the Veteran was notified by letter that she was rescheduled for a Travel Board hearing in April 2017.  The March 2017 notice was sent to the most recent address of record.  The Veteran failed to appear for the April 2017 hearing and, as of this date, no response has been received by the Veteran or her representative regarding the failure to report for the hearing.  Accordingly, her request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

The Board has recharacterized the Veteran's claim for depression more broadly to an acquired psychiatric disability, to include major depressive disorder (MDD), dysthymia, posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified (NOS), panic disorder, insomnia, and anxiety disorder NOS, in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

The issues of entitlement to service connection for fibromyalgia, residuals of bilateral wrist injury, and residuals of hysterectomy, as well as TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to January 14, 2016, the Veteran's service-connected acquired psychiatric disability was not manifested by occupational and social impairment with reduced reliability and productivity due to psychiatric symptomatology.

2.  For the period since January 14, 2016, the Veteran's service-connected acquired psychiatric disability has not been manifested by occupational and social impairment, with deficiencies in most areas, due to psychiatric symptomatology.

3.  For the entire initial rating period, the Veteran's service-connected lumbar spine strain has not been manifested by forward flexion less than 60 degrees, combined range of motion less than 120 degrees, abnormal gait or contour due to muscle spasm, guarding or tenderness, ankylosis, or any associated neurological disorder. 
4.  For the entire initial rating period, the Veteran's service-connected allergic rhinitis has not been manifested by 50 percent obstruction of nasal passage on both sides, complete obstruction on one side, or polyps.

5.  The Veteran did not serve in the Southwest Asia theater of operations during the Persian Gulf War during her period of active service at any time from August 1, 1990 to December 1992.

6.  The Veteran does not have a confirmed diagnosis of a sinus condition at any time during the appeal period or in close proximity thereto.

7.  The Veteran separated from service in December 1992 and her first claim for service connection for an acquired psychiatric disorder, lumbar strain, and allergic rhinitis was November 18, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 30 percent prior to January 14, 2016 and in excess of 50 percent thereafter for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110(a) (West 2014); 38 C.F.R. §§ 3.159, 3.400(b)(2)(i), 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9434 (2016).

2.  The criteria for entitlement to an initial rating in excess of 10 percent for lumbar spine strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110(a); 38 C.F.R. §§ 3.102, 3.159, 3.400(b)(2)(i), 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).

3.  The criteria for entitlement to an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110(a); 38 C.F.R. §§ 3.159, 3.400(b)(2)(i), 4.1, 4.2, 4.3, 4.7, 4.21, 4.97, Diagnostic Code 6522 (2016).

4.  The criteria for entitlement to service connection for sinus condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

5.  The criteria for an effective date prior to November 18, 2008, for the grant of service connection for an acquired psychiatric disorder, lumbar strain, and allergic rhinitis have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Initial Ratings

As service connection, an initial rating, and an effective date have been assigned for the issues of entitlement to initial higher ratings for an acquired psychiatric disability, lumbar spine strain, and allergic rhinitis, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

For the issues of entitlement to initial higher ratings for an acquired psychiatric disability, lumbar spine strain, and allergic rhinitis, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantive a claim to include where warranted by law, and affording the claimant VA examinations.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  In sum, there is no evidence of any VA error in notifying or assisting her that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected acquired psychiatric disability, lumbar spine strain, and allergic rhinitis in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Acquired Psychiatric Disorder

In the March 2009 VA rating decision, service connection for MDD and dysthymia was granted because the disability was deemed to be directly related to her military service, to include treatment for depression.  The Veteran was assigned a 30 percent disability rating for the entire appeal period effective from November 18, 2008.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  In a November 2016 VA rating decision, the RO assigned a 50 percent disability rating effective from January 14, 2016.  Since the 30 and 50 percent disability ratings are not the maximum ratings available prior to January 14, 2016 or thereafter, the issue is listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993). 
The Board considers whether an initial rating in excess of 30 percent from prior to January 14, 2016 and in excess of 50 percent thereafter for an acquired psychiatric disability is warranted.

Pursuant to the General Rating Formula for Mental Disorders, a rating of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent, the maximum available, is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The nomenclature employed in the portion of VA's rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. 

The Board notes VA implemented usage of the DSM-5, effective August 4, 2014; however, the VA Secretary has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As this case was initially certified to the Board in October 2013, the DSM-5 is not for application in this case.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

A.  30 percent prior to January 14, 2016

Review of VA psychiatric treatment records from November 18, 2008 to January 13, 2016 document the following psychiatric symptomatology. 
At the December 2008 VA examination for mental disorders, the Veteran reported having a good marriage for the past six years and relationship with her children.  After separation from service she earned a two-year degree for respiratory therapy and worked for six months to a year as a respiratory therapist before quitting due to stress.  Thereafter she worked for the United States Postal Service (USPS) in 1997 and lately has been missing work due to stress.  Upon clinical evaluation, she was alert, attentive, oriented, appropriately dressed and groomed, depressed and anxious mood, appropriate affect, and demonstrated good eye contact, appropriate speech, intact memory functions, intermittent problems with concentration at work remembering tasks, goal directed thought process, thought content within normal limits, and intact judgment.  There were no findings of perceptual disorder, and the Veteran described maintaining her own activities of daily living and denied suicidal or homicidal ideation.  The VA examiner rendered a diagnosis of MDD and dysthymia, assigned a GAF score of 61, and concluded the Veteran described episodes of depression that wax and wane in intensity, there appears to be a chronic underlying dysthymia, and the Veteran currently has mild to moderate symptomatology.

At the April 2011 VA examination for mental disorders (other than PTSD and eating disorders), the Veteran reported a depressed mood, episodes of anxiety attacks related to financial problems, began VA psychiatric treatment in December 2009, currently unemployed since August 2010 from the USPS because of her medical problems, and denied thoughts of suicide.  Upon clinical evaluation, the examiner rendered diagnoses of MDD and borderline personality disorder.  The Veteran's current symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, near-continuous panic or depression affecting the ability to function independently, and difficulty in adapting to stressful circumstances.  The VA examiner assigned a GAF score of 50 and concluded the service-connected psychiatric disability is best summarized by occupational and social impairment with reduced reliability and productivity.  On the other hand, the VA examiner also explained the following:

The Veteran's symptoms of anxiety are a part of her personality disorder and enduring pattern of poor coping skills when faced with stress.  It is not possible to determine which of her symptoms are related to her depressive disorder and which are related to her personality; however, it is believe[d] that her personality disorder exacerbates her problems with cognition, affectivity, interpersonal functioning and impulse control.  Her GAF score based on her major depression should be a 60 based on the current social, financial, and occupational stresses she is currently experiencing.

At the March 2013 VA examination for mental disorders (other than PTSD and eating disorders), the Veteran reported having a good relationship with two of her children, living with her husband and four-year-old granddaughter, and enjoys growing flowers.  After separation from service she worked as a respiratory therapist and at the post office until 2010 at which time she retired due to her back problems and stress from constant pain.  She noted being hospitalized in 2010 for a few days due to suicidal ideation and her current symptoms include frequent tearfulness, fatigue, panic attacks, depressed mood, anger, anxiety, irritability, feelings of worthlessness, and guilt, and denied suicidal ideation.  Upon clinical evaluation, the examiner rendered diagnoses of dysthymic disorder and borderline personality disorder, to which the examiner differentiated by noted "emotional dysregulation and poor coping skills of borderline personality disorder cause and exacerbate mood problems."  The Veteran's current symptoms included: depressed mood, anxiety, panic attacks that occur weekly or less often, and chronic sleep impairment.  A GAF score of 65 was assigned with notation that the Veteran has some symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and has some meaningful interpersonal relationships.  The VA examiner concluded results of the evaluation were unremarkable, "the Veteran's mood problems (also labeled dysthymic disorder, MDD, panic disorder, and anxiety disorder NOS) are due to her borderline personality disorder and not related to her military enlistment."  Additionally, the Veteran's level of occupational and social impairment is best characterized as due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Board notes that this is contemplated by the criteria for a 10 percent rating under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  

VA treatment records show ongoing treatment and symptomatology for the service-connected acquired psychiatric disability.  Specifically, in October 2009 her Axis I diagnosis was MDD and pain disorder associated with both psychological factors and a general medical condition disorder.  In December 2009 she reported having sleep impairment, feeling stressed out, and experiencing anxiety attacks due to non-psychiatric disorders.  She described her job at USPS as stressful in January 2010.  In April 2010 the Veteran reported feeling depressed, anxious, and frustrated, and noted that one week prior she felt depressed and suicidal with thoughts of driving off a bridge but did not because she loves her family.  In March 2010 the Veteran also reported feeling depressed, anxious, frustrated and tired of dealing with her physical pain, and diagnosed with MDD, anxiety disorder NOS, panic disorder, insomnia, and pain disorder.  She further noted in May 2010 to feeling depressed and anxious all the time.

Private treatment records, to include SSA records, also include notations of the Veteran's service-connected acquired psychiatric disability.  Specifically, from December 2008 to July 2009 and July 2010, she was oriented to person, place, and time and demonstrated intact recent and remote memory, and she demonstrated an appropriate mood and affect from December 2008 to January 2009, April 2009, and July 2010.  There were also no abnormalities in mood, affect, behavior, coping skills, or sleep pattern, and the she denied suicidal ideation or attempt in December 2008, January 2009, November 2009, and March 2010.  On the other hand, the Veteran reported feelings of irritability, increased stress, and nervousness in April 2009 and May 2009.  In May 2009 she appeared anxious and apprehensive, and in July 2009 she appeared depressed, with increased nervousness, stress, and tension.  August 2009 and September 2009 records documented findings of depressive symptoms, sleep disturbances, depression, anxiety, panic, and suicidal thoughts.  In October 2010, the Veteran self-reported for a three-day psychiatric evaluation due to feelings of depression and anxiety and was diagnosed with depressive disorder NOS.

As noted above, the December 2008, April 2011, and March 2013 VA examiners assigned the Veteran GAF scores of 61, 60, and 65, respectively.  The Board also acknowledges that VA treating physicians assigned the Veteran the following GAF scores: 40 (August 2010), 45 (December 2009, April 2010, May 2010, September 2010), 50 (September 2010, March 2011, October 2011, April 2012, November 2012, January 2013, and March 2013), 51 (October 2009), 55 (October 2010 and December 2010), 60 (July 2011 and February 2013), 65 (January 2013).

A score between 31 and 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See 38 C.F.R. §§ 4.125, 4.130.

A score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  Id.  

A score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

A score between 61 and 70 reflects mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.  Higher scores correspond to better functioning of the individual.

After review of the pertinent evidence of record prior to January 14, 2016, as discussed above, the Board finds the evidence establishes the Veteran's service-connected acquired psychiatric disability was not manifested by occupational and social impairment with reduced reliability and productivity due to psychiatric symptomatology.  She reported, in part, to missing work due to stress and having depressed and anxious mood, intermittent problems with concentration at work remembering tasks, sleep impairment, mild memory loss with impairment of short- and long-term memory, frequent tearfulness, fatigue, panic attacks, anger, irritability, feelings of worthlessness and guilt, and an episode of suicidal ideation in October 2010.

Nevertheless, her overall psychiatric symptomatology did not rise to the level of severity, frequency, or duration to demonstrate more severe occupational and social impairment due to the service-connected acquired psychiatric disability at any time during the appeal period to warrant a higher rating.  In fact, some of her psychiatric symptomatology was attributable to nonservice-connected borderline personality disorder, as noted by the April 2011 VA examiner.  As such, an initial rating in excess of 30 percent is not warranted at any time prior to January 14, 2016.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

The Board is aware that the symptoms listed under the next-higher ratings of 50, 70, and 100 percent are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Moreover, entitlement to such an evaluation requires sufficient symptoms of the requirements, or others of similar severity, frequency, or duration, that cause the specific type of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117-18.  In this case, the Board has considered these next-higher ratings for the entire initial appeal period prior to January 14, 2016 but finds that it is rated appropriately.  The signs and symptoms manifested are contemplated by the currently assigned rating of 30 percent as they do not manifest with the severity required for a higher rating.

B.  50 percent since January 14, 2016

Review of VA psychiatric treatment records dated since January 14, 2016 document the following psychiatric symptomatology.

At the January 14, 2016 VA DBQ examination for PTSD, the Veteran reported living with her husband of 15 years, having four adult children, and being involved in mental health treatment for approximately 30 years, to include a psychiatric hospitalization in 2010 due to taking too much medication.  The Veteran noted post-trauma symptoms include nightmares, exaggerated startle, hypervigilance, heightened anxiety states, intrusive memories, and arousal to/avoidance of cues and triggers.  She also noted associated depressive symptoms include poor sleep, social withdrawal, poor focus, irritability, and disrupted motivation, and denied suicidal or homicidal ideation/plans/intentions.  Upon clinical evaluation, the examiner rendered diagnoses of PTSD and depressive disorder NOS and current symptoms include: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The VA examiner concluded the Veteran did not appear to post any threat of danger or injury to self or others and the service-connected psychiatric disability is best summarized by occupational and social impairment with reduced reliability and productivity.

Review of VA treatment records dated from February 2016 to November 2016 further show the Veteran's denial of suicidal ideation, continuous symptoms of depression, and diagnoses of MDD, anxiety disorder, and PTSD.

After review of the pertinent evidence of record since January 14, 2016, as discussed above, the Board finds the evidence establishes the Veteran's service-connected acquired psychiatric disability was not manifested by occupational and social impairment, with deficiencies in most areas, due to psychiatric symptomatology.  While she reported, in part, to having nightmares, exaggerated startle responses, hypervigilance, heightened anxiety, intrusive memories, arousal to/avoidance of cues, sleep impairment, poor focus, irritability, social withdrawal, disrupted motivation, depressed mood, anxiety, mild memory loss, disturbances of motivation and mood, her overall psychiatric symptomatology did not rise to the level of severity, frequency, or duration to demonstrate more severe occupational and social impairment at any time during the appeal period to warrant a higher rating.  As such, an initial rating in excess of 50 percent is not warranted at any time since January 14, 2016.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

Again, the Board is aware that the symptoms listed under the next-higher ratings of 70 and 100 percent are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan, 16 Vet. App. 436 (2002).  Moreover, entitlement to such an evaluation requires sufficient symptoms of the requirements, or others of similar severity, frequency, or duration, that cause the specific type of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117-18.  In this case, the Board has considered these next-higher ratings for the entire initial appeal period since January 14, 2016 but finds that it is rated appropriately.  The signs and symptoms manifested are contemplated by the currently assigned rating of 50 percent as they do not manifest with the severity required for a higher rating.

Lumbar Spine Strain

In the March 2009 VA rating decision, service connection for lumbar spine strain was granted because the disability was deemed to be directly related to her military service, to include treatment on several occasions for low back pain.  The Veteran was assigned a 10 percent disability rating for noncompensable range of motion with painful motion for the entire appeal period effective from November 18, 2008.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

The Board considers whether an initial rating in excess of 10 percent for lumbar spine strain is warranted at any time since the date of claim on November 18, 2008.

Under the General Rating Formula for Disease and Injuries of the Spine (Diagnostic Codes 5235-5242), a 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but less than 60 degrees, or combined range of motion of the lumbar spine not greater than 120 degrees, or muscle spasm, guarding or localized tenderness resulting in abnormal gait or abnormal spinal contour; a 40 percent rating is warranted for forward flexion of the lumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent, the maximum available, is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

For VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, Note (2).

At the December 2008 VA spine examination, the Veteran reported constant pain across the upper lumbar area, to the left paraspinal region, around the lumbar area to the hips, and vertically to the thoracic area and paraspinal region.  The Veteran also reported flare-up pain at least two times per week, aggravated by bending, turning, and lifting, and causes swelling and additional limitation.  The Veteran further noted her ability to walk one mile and complete activities of daily living, and no history of falls, yet cannot drive for long distances.  Upon clinical evaluation, the diagnosis of lumbar spine strain was affirmed and the Veteran demonstrated forward flexion to 60 degrees, combined range of motion to 130 degrees, and tenderness in the upper lumbar left paraspinal area, but also a normal gait and no findings of muscle spasm.  She also demonstrated no painful motion or additional limitation of motion after three repetitions.  The VA examiner noted loss of function due to flare-ups could not be determined without resorting to speculation.

At the April 2011 VA spine examination, the Veteran reported increased back pain and unsteadiness in the left leg since the December 2008 VA examination, as well as flare-ups after standing longer than 10-15 minutes.  She characterized the pain as daily and constant, as well as experiencing stiffness, weakness, lack of endurance, and fatigability of her back.  She noted the ability to perform all activities of daily living independently and walk 100 feet before needing to rest due to back pain.  Upon clinical evaluation, the diagnosis of lumbosacral spine strain was affirmed and the Veteran demonstrated forward flexion to 75 degrees, combined range of motion to 112 degrees (which does not include findings for bilateral lateral rotation which the Veteran refused to attempt), and no limitation of motion with repetition.  There were also no findings of apparent scoliosis, exaggerated lumbar lordosis, tenderness, spasms, or guarding of movement.  The VA examiner noted loss of function due to flare-ups could not be determined without resorting to speculation.

At the March 2013 VA examination for back (thoracolumbar spine) conditions, the Veteran reported current symptoms of daily and constant pain, nausea, limited mobility, and flare-ups several times a week after standing for more than 5-10 minutes or sitting for more than 15-20 minutes.  Upon clinical evaluation, the diagnosis of lumbar strain was affirmed and she was also diagnosed with degenerative disc disease (DDD) of the lumbar spine.  The Veteran demonstrated forward flexion to 20 degrees affected by hypersensitivity and effort, forward flexion to 60 degrees when putting on her shoes, combined range of motion to 140 degrees, and no limitation of motion with repetition.  There were also no findings of functional loss or functional impairment, localized tenderness, or guarding of the lumbar spine.

The March 2013 VA examiner also noted the Veteran's onset of intervertebral disc syndrome (IVDS) and no diagnostic finding of arthritis.  The VA examiner concluded "[a] lumbar strain is not the cause of DDD.  DDD is not really a disease but a term used to describe the normal changes of someone's spinal discs as they age.  As people age, spinal discs degenerate, which result in DDD."

Most recently the Veteran underwent an additional VA DBQ examination for back (thoracolumbar spine) conditions in January 2016.  Following the evaluation, her diagnosis of lumbar spine strain was changed to degenerative arthritis of the spine and IVDS.  The Veteran's clinical findings of forward flexion to 20 degrees, combined range of motion to 50 degrees, and tenderness, guarding, and muscle spasm resulting in abnormal gait or abnormal spine contour were also attributable to these nonservice-connected diagnoses of the lumbar spine.  There VA examiner also noted no findings of ankylosis.

In light of the additional diagnoses of the lumbar spine of record, an additional VA medical opinion was provided in May 2016.  After a review of the claims file, a VA physician opined "[d]egenerative arthritis and IVDS with radiculopathy do not represent a progression of lumbar strain."  It was explained, in part, that:

[l]lumbar strain is a muscle condition which is usually acute and self limiting.  Degenerative arthritis is a condition of the joints and IVDS is a condition of the disc.  Medical science does not support lumbar strain causing, predisposing nor progressing into arthritis nor IVDS.  The symptoms and [range of motion] findings are at least as likely as not due to or a consequence of the Degenerative arthritis and IVDS.  Medical science does not support radiculopathy as being due to lumbar strain.  

Review of additional evidence of record, to include SSA records, VA treatment records, and private treatment records, show ongoing reported symptoms and treatment, to include tenderness and pain from the lumbar spine.  On the other hand, these records do not indicate worsening at any time during the appeal period to warrant an initial higher rating for the service-connected lumbar spine strain.

After a review of the evidence discussed above since, the Board finds that the Veteran's service-connected lumbar spine strain has not been manifested by forward flexion less than 60 degrees, combined range of motion less than 120 degrees, abnormal gait or contour due to muscle spasm, guarding or tenderness, or ankylosis.  The current symptomatology includes constant pain, painful motion, limited forward flexion, difficulty driving long distances, stiffness, and limited mobility; nevertheless, such symptomatology is contemplated in the currently assigned 10 percent disability rating.  As a result, an initial rating in excess of 10 percent is denied for service-connected lumbar spine strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Next, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, the Board finds the Veteran's disability picture from her service-connected lumbar strain is not more closely approximated by an initial higher rating based on the presence of additional functional loss based on the criteria set forth in 38 C.F.R. §§ 4.40 4.45, and the holdings in DeLuca, 8 Vet. App. at 206. 

After a review of the evidence discussed above, the Board finds that the functional equivalent of forward flexion less than 60 degrees, combined range of motion less than 120 degrees, abnormal gait, abnormal contour, or ankylosis is not shown at any time during the initial appeal period.  Such findings are not shown, even when considering the Veteran's reported symptomatology for the service-connected lumbar spine strain.  The Veteran's reported symptomatology do not, when viewed in conjunction with the medical evidence, tend to establish additional limitations of motion to the degree that would warrant a rating in excess of 10 percent for the service-connected lumbar spine strain at any time during the initial appeal period under 38 C.F.R. §§ 4.40, 4.45, and the holdings in DeLuca.  In fact, the currently-assigned 10 percent disability rating was assigned by the RO for painful motion, as noted in the March 2009 VA rating decision.

Lastly, the Board considers whether a separate evaluation may be warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1). 

At the December 2008 VA spine examination, the Veteran described throbbing pain into the left buttock hip area that goes all the way to the legs, as well as numbness in both lower extremities sometimes in the ankles and feet, yet she denied any weakness of the extremities and having typical radicular symptoms.  Following neurological evaluation, there were no findings of significant weakness or deep tendon or sensory abnormalities in the lower extremities.  While she also reported having a bladder leak since active service in 1990 and wearing thin pads twice a day, she denied any bowel impairment no diagnosis for a bladder impairment associated with the service-connected lumbar spine strain was rendered.

At the April 2011 VA spine examination, the Veteran reported radiating pain down both legs and up into her back and denied any bladder or bowel dysfunction.  She also denied any numbness or tingling.  Following neurological evaluation, there were no findings of significant weakness or deep tendon or sensory abnormalities in the lower extremities.

At the March 2013 VA examination for back (thoracolumbar spine), muscle strength, reflex, sensory, and straight leg raising test of the lower extremities were normal with no findings of any neurological abnormalities related to the service-connected lumbar strain.

Most recently, at the January 2016 VA examination for back (thoracolumbar spine) conditions, findings of bilateral radiculopathy of the lower extremities were specifically attributable to her nonservice-connected diagnoses of Degenerative arthritis and IVDS of the lumbar spine.

After a review of the evidence discussed above, the Board finds a separate evaluation for any associated objective neurological abnormality associated with the service-connected lumbar spine strain is not warranted in this case.

Allergic Rhinitis

In the March 2009 VA rating decision, service connection for allergic rhinitis was granted because the disability was deemed to be directly related to her military service, to include treatment on several occasions with complaints of sinusitis, upper respiratory infection, and allergic rhinitis.  The Veteran was assigned a noncompensable evaluation (0 percent) for the entire appeal period effective from November 18, 2008.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.

The Board considers whether an initial compensable rating for allergic rhinitis is warranted at any time since the date of claim on November 18, 2008.

Under Diagnostic Code 6522, a 10 percent evaluation is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, and a 30 percent evaluation, the maximum available, is assigned for allergic or vasomotor rhinitis with polyps.  A polyp is defined as "an abnormal protruding growth from a mucous membrane."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1514 (31st ed. 2007).

At the December 2008 VA examination for nose, sinus, larynx, and pharynx, the Veteran reported experiencing infections approximately 4-5 times per year and having headaches from the sinus area at least once a month.  Upon clinical evaluation, her nose appeared to be clear and healthy, zero percent blockage for each passageway, and no findings of tenderness, crusting, or intranasal purulece.

At the March 2013 VA examination for sinusitis, rhinitis, and other conditions of the nose, throat, larynx, and pharynx, clinical evaluation affirmed her diagnosis of allergic rhinitis and X-ray findings revealed normal sinuses.  There were also no findings of obstruction of the nasal passage on both sides greater than 50 percent, complete obstruction on one side, permanent hypertrophy of the nasal turbinates, nasal polyps, or any granulomatous conditions related to the service-connected allergic rhinitis.

At the January 2016 VA examination for sinusitis, rhinitis, and other conditions of the nose, throat, larynx, and pharynx, the Veteran reported the condition has gotten worse over the years especially living in Mississippi and her ongoing use of continuous medication.  Upon clinical evaluation, there were no findings of obstruction of nasal passage on both sides greater than 50 percent, complete obstruction on one side, permanent hypertrophy of the nasal turbinates, nasal polyps, or any granulomatous conditions related to the service-connected allergic rhinitis.  The VA examiner concluded there was no change in the Veteran's diagnosis of allergic rhinitis and the condition is still active.

Review of additional evidence of record, to include SSA records, VA treatment records, and private treatment records, show ongoing reported symptoms and treatment for allergic rhinitis; however, do not indicate worsening at any time during the appeal period to warrant an initial higher rating, to obstruction of nasal passages or polyps.

After a review of the pertinent evidence discussed above, the Board finds that for the entire initial rating period, the Veteran's service-connected allergic rhinitis has not been manifested by 50 percent obstruction of nasal passage on both sides, complete obstruction on one side, or polyps.  As a result, an initial compensable evaluation is not warranted under Diagnostic Code 6522.

Next, the Board considers whether any other Diagnostic Codes relevant to the service-connected allergic rhinitis is applicable to warrant a compensable rating at any time during the appeal period.  But the evidence does not demonstrate the presence of bacterial rhinitis or granulomatous rhinitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6523-24 (2016).  The January 2016 VA examiner documented the Veteran does not have a deviated nasal septum due to trauma.  See 38 C.F.R. § 4.97, Diagnostic Code 6502 (2016).  Furthermore, the evidence does not indicate the loss of part of the nose, sinusitis, laryngitis, laryngectomy, aphonia, stenosis of the larynx, injuries to the pharynx, as noted by the January 2016 VA DBQ examiner.  See 38 C.F.R. § 4.97, Diagnostic Codes 6504, 6510-21 (2016).

Additional Considerations

Lastly, the Board has considered the Veteran's reported history of symptomatology related to the service-connected acquired psychiatric disability, lumbar spine strain, and allergic rhinitis.  She is competent to report such symptoms and observations because this requires only personal knowledge as it comes through one's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran is not competent to identify specific level of her service-connected psychiatric, musculoskeletal, and respiratory disabilities according to the appropriate Diagnostic Codes and relevant rating criteria, as the record does not show that she has the necessary training, skills, or expertise to make this determination.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has also considered the possibility of staged ratings and finds that the scheduler rating for the service-connected disabilities on appeal have been in effect for appropriate periods on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.

Service Connection

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA's duty to notify was satisfied by a November 2008 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested, or that a VA examination or medical opinion is in order.  38 C.F.R. § 3.159(c)(4)(i)(A); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In sum, there is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021 and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016).

In this case, the Board finds that the Veteran is not a Persian Gulf Veteran.  Although she served on active during the during the Persian Gulf War, her service personnel records do not show she served in the Southwest Asia theater of operations at any time from August 1, 1990 until separation in December 1992.  Moreover in the November 2008 VA Form 21-526 (Application for Compensation and/or Pension), the Veteran marked she was not stationed in the Gulf after August 1, 1990.  As a result, consideration of whether service connection for the claims below will not be considered on a presumptive basis for a Persian Gulf Veteran.

Following the December 2008 VA examination for nose, sinus, larynx, and pharynx, the VA examiner concluded the Veteran does not have underlying chronic sinusitis.

Following the March 2013 VA examination for sinusitis, rhinitis, and other conditions of the nose, throat, larynx, and pharynx, the Veteran was not diagnosed with chronic sinusitis.

At the January 2016 VA examination for sinusitis, rhinitis, and other conditions of the nose, throat, larynx, and pharynx, the Veteran reported experiencing episodes of sinusitis, pain and tenderness of affected sinus, and maxillary and frontal sinusitis.  Nevertheless, following the clinical evaluation, the VA examiner concluded that "[a]lthough [the Veteran] reported episodes of sinusitis, symptoms are more consistent with general [upper respiratory infection] and with 1-2 short lived infections per year [so] does not meet the criteria of 'sinusitis.'"

Review of VA treatment records, private treatment records, and SSA records are silent for any diagnosis of a sinus condition during the appeal period or in close proximity thereto.

Review of the evidentiary record shows that there is no competent or probative evidence showing that the Veteran currently has a sinus condition.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected).

The Board has considered the Veteran's reported history of symptomatology related to her claimed sinus condition throughout the appeal period.  Again, she is competent to report such symptoms and observations because this requires only personal knowledge as it comes through one's senses.  Layno, 6 Vet. App. at 470.  In this case, however, her statements do not rise to a level of competency to offer an opinion as to the existence of a current diagnosis of a sinus condition.  See Kahana, 24 Vet. App. at 428.  Determining the existence of the Veteran's claimed respiratory condition requires medical inquiry into biological processes, pathology, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have training, expertise, or skills needed to make such a determination.  As a result, the probative value of her lay assertions is low.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the issue of entitlement to service connection for sinus condition, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Dates

In the December 2009 notice of disagreement, the Veteran requested earlier effective dates for the initial assigned disability ratings for the service-connected acquired psychiatric disability, lumbar spine strain, and allergic rhinitis.  The issue of entitlement to an earlier effective date for the initial grant of service connection was also addressed by the RO in the May 2011 statement of the case, supplemental statements of the case dated February 2012, August 2013, September 2013, and November 2016, and certified to the Board in the October 2013 VA Form 8 (Certification of Appeal).  The Board finds this claim is more properly characterized as disagreement with the initial grant of service connection for acquired psychiatric disability, lumbar spine strain, and allergic rhinitis, which are already on appeal before the Board and will be considered therein.

With regard to a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service, or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  In this case, the Veteran filed her initial claim requesting service connection for depression, the lower back, and sinusitis in November 18, 2008, which is more than one year after separation from active service in December 1992.  As a result, the Board finds that effective dates earlier than the assigned November 18, 2008 for the service-connected acquired psychiatric disability, lumbar spine strain, and allergic rhinitis are not warranted.


ORDER

An initial rating in excess of 30 percent prior to January 14, 2016 and in excess of 50 percent thereafter for an acquired psychiatric disability is denied.

An initial rating in excess of 10 percent for lumbar spine strain is denied.

An initial compensable rating for allergic rhinitis is denied.

Service connection for sinus condition is denied.

An effective date prior to November 18, 2008 for the grant of service connection for an acquired psychiatric disorder is denied. 

An effective date prior to November 18, 2008 for the grant of service connection for lumbar strain is denied.

An effective date prior to November 18, 2008 for the grant of service connection for allergic rhinitis is denied.  


REMAND

A remand is needed to obtain VA examinations and medical opinions for the issues of entitlement to service connection for fibromyalgia, residuals of bilateral wrist injury, and residuals of hysterectomy.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board, again, notes that service connection for these claims on a presumptive basis for a Persian Gulf Veteran will not be considered in this case. 

First, review of the record shows current diagnoses of fibromyalgia in January 2010 and bilateral carpal tunnel syndrome in September 2009 private treatment records during the appeal period.  In the November 2008 VA Form 21-526, the Veteran reported onset of fibromyalgia in June 1987 and of bilateral wrist injuries in October 1981, both during active service.  In the October 2013 VA Form 646, the Veteran's representative noted the Veteran contends these disorders are directly related to military service.  Most recently, in a June 2017 written brief, the Veteran's representative noted the Veteran contends these disorders continue to be problematic and continues to receive treatment since separation from service.  As such, the Board finds that additional development is needed to determine the existence and etiology of her fibromyalgia and residuals of bilateral wrist injury

Next, review of the record documents the Veteran's past surgical history includes an abdominal hysterectomy performed in 2000, as noted in a December 2008 private treatment record and December 2009 VA treatment record.  The Veteran also reported onset of the hysterectomy on November 28, 2000, after separation from service, in the November 2008 VA Form 21-526.  During service, the Veteran was treated for a gynecological disorder, with possible assessment of endometritis secondary to an intrauterine device (IUD) in June 1978 and she noted "yes" in the December 1978 Report of Medical History to being treated for a female disorder.  An October 2010 VA examination for thyroid and parathyroid diseases notes the Veteran's past surgical history includes partial hysterectomy, symptoms resolved.  Nevertheless, the Veteran's representative noted in a subsequent June 2017 written brief that the Veteran contends this disorder continues to be problematic and continues to receive treatment since separation from service.  In light of such evidence discussed above, the Board finds that additional development is needed to determine the existence and etiology of any current residuals of the post-service hysterectomy.

Lastly, a remand is also needed for the issue of entitlement to a TDIU.  While the Board remands the issues noted above, those decisions may impact the claim for TDIU.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the appropriate examination to determine the etiology of the Veteran's diagnosis of fibromyalgia.  The examiner is to be provided access to documents in the VBMS and Virtual VA files.  A complete rationale for any opinion expressed must be provided.

The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the diagnosis of fibromyalgia manifested in service or is otherwise causally or etiologically related to an injury or event during her period of honorable service, to include lay statements of continuity of symptoms since separation from service.

2.  Obtain the appropriate examination to determine the existence and etiology of any residuals of bilateral wrist injury that may exist.  The examiner is to be provided access to documents in the VBMS and Virtual VA files.  A complete rationale for any opinion expressed must be provided.

a.  The examiner must identify all currently diagnosed residual(s) of each wrist even if it has resolved since November 2008.  If bilateral carpal tunnel syndrome is not diagnosed, the examiner must address the prior diagnosis of record.

b.  For each currently diagnosed wrist disability, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the diagnosis manifested in service or is otherwise causally or etiologically related to an injury or event during her period of honorable service, to include lay statements of continuity of symptoms since separation from service.

3.  Obtain the appropriate examination to determine the existence and etiology of any residuals of hysterectomy in 2000 that may exist.  The examiner is to be provided access to documents in the VBMS and Virtual VA files.  A complete rationale for any opinion expressed must be provided.

a.  The examiner must identify all currently diagnosed residual(s) of the hysterectomy even if it has resolved since November 2008.

b.  For each currently diagnosed residual, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the diagnosis manifested in service or is otherwise causally or etiologically related to an injury or event during her period of honorable service, to include in-service treatment for possible endometritis secondary to IUD in June 1978 and lay statements of continuity of symptoms since separation from service.

4.  Then, the AOJ should review the examination reports and medical opinions to ensure that the requested information was provided.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


